 1   JOHN M. LUEBBERKE, City Attorney
     State Bar No. 164893
 2   JAMIL R. GHANNAM, Deputy City Attorney
     State Bar No. 300730
 3   425 N. El Dorado Street, 2nd Floor
     Stockton, CA 95202
 4   Telephone: (209) 937-8333
     Facsimile: (209) 937-8898
 5
     Attorneys for Defendants
 6   CITY OF STOCKTON and STOCKTON POLICE DEPARTMENT

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10    SONNY MARTINEZ; JESSICA                 )      Case No. 2:16-CV-02566-TLN-EFB
      MARTINEZ, individually and as           )
11    the mother and Guardian ad Litem        )      STIPULATION AND ORDER
      for minors VJM, GRM, ARM, and           )      MODIFYING THE BRIEFING
12    EVM; and JOANN RAMIREZ,                 )      SCHEDULE AS TO THE CITY
                                              )      OF STOCKTON’S MOTION TO
13                   Plaintiffs,              )      DISMISS
                                              )      [Doc. Nos. 123 and 125]
14    vs.                                     )
                                              )
15    CITY OF WEST SACRAMENTO,                )
      et al.,                                 )
16                                            )
                     Defendants.              )
17

18           On November 15, 2019 this Court ordered that the hearing on City of Stockton’s Motion
19   to Dismiss the Second Amended Complaint (Doc. 121) be continued to December 19, 2019; that
20   opposition papers be due December 5, 2019; and, that reply papers be due on December 12,
21   2019. (See Doc. 123.) Thereafter, Plaintiffs and the City of Stockton stipulated to continue the
22   hearing date only as to the City’s Rule 12 Motion to Dismiss to February 20, 2020. (See Doc.
23   125.)
24           On November 27, 2019, Plaintiffs’ counsel Douglas Thorn contacted the undersigned and
25   informed of a utility services pole fall/failure at his home-office. It has been represented by
26   Plaintiffs’ counsel that he is without power and is working with his insurance on getting
27   necessary repairs done so as to commence work again. In light of this unforeseen occurrence and
28   in an effort to avoid any prejudice to the parties, the City of Stockton and Plaintiffs’ counsel have
                                                            1


      STIPULATION AND ORDER MODIFYING THE BRIEFING SCHEDULE AS TO THE CITY OF STOCKTON’S MOTION TO DISMISS
                                                  [Doc. Nos. 123 and 125]
 1   stipulated to continue the briefing schedule as to the City of Stockton’s Rule 12 Motion to

 2   Dismiss to coincide with the briefing schedule assigned to the remaining parties. (See Doc. 125.)

 3              The undersigned parties thus stipulate and request that the Court modify its orders at Doc.

 4   Nos. 123 and 125 as follows:

 5              Opposition by Plaintiffs, if any, to the City of Stockton’s Rule 12 (Doc. 121) shall be

 6              filed on or before January 30, 2020;

 7              Reply by the City, if necessary, shall be filed on or before February 6, 2020; and,

 8              The hearing date shall remain the same as previously ordered, February 20, 2020, 2:00

 9              p.m., Courtroom 2, 15th Floor, before Hon. Nunley.

10

11              IT IS SO STIPULATED.

12   Dated: December 2, 2019                                 JOHN M. LUEBBERKE
                                                             CITY ATTORNEY
13

14                                                           BY        /s/ Jamil R. Ghannam
                                                                       JAMIL R. GHANNAM
15                                                                     DEPUTY CITY ATTORNEY

16                                                                     Attorneys for Defendants
                                                                       CITY OF STOCKTON and
17                                                                     STOCKTON POLICE DEPARTMENT

18

19   Dated: December 2, 2019                                 DOUGLAS THORN

20
                                                             BY        /s/ Douglas Thorn1
21                                                                     DOUGLAS THORN

22                                                                     Attorneys for Plaintiffs

23

24

25

26

27

28   1
         E-signature affixed as authorized by counsel for Plaintiffs, Douglas Thorn, on December 2, 2019.
                                                                  2


         STIPULATION AND ORDER MODIFYING THE BRIEFING SCHEDULE AS TO THE CITY OF STOCKTON’S MOTION TO DISMISS
                                                       [Doc. Nos. 123 and 125]
 1                                                       ORDER

 2          The Court, pursuant to the parties’ stipulation, hereby modifies its orders at Doc. Nos.

 3   123 and 125 as follows:

 4          Opposition by Plaintiffs, if any, to the City of Stockton’s Rule 12 (Doc. 121) shall be

 5          filed on or before January 30, 2020;

 6          Reply by the City, if necessary, shall be filed on or before February 6, 2020; and,

 7          The hearing date shall remain the same as previously ordered, February 20, 2020, 2:00

 8          p.m., Courtroom 2, 15th Floor, before Hon. Nunley.

 9

10          IT IS SO ORDERED.

11   Dated: December 2, 2019

12                                                                   Troy L. Nunley
                                                                     United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         3


      STIPULATION AND ORDER MODIFYING THE BRIEFING SCHEDULE AS TO THE CITY OF STOCKTON’S MOTION TO DISMISS
                                               [Doc. Nos. 123 and 125]
